
	
		I
		111th CONGRESS
		2d Session
		H. R. 4911
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2010
			Mr. Cooper introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal specific provisions in the Patient Protection
		  and Affordable Care Act.
	
	
		1.Short titleThis Act may be cited as the
			 Removing Deals for Deficit Reduction
			 Act.
		2.Repeal of
			 specific provisions in PPACA
			(a)In
			 generalEffective as of the
			 enactment of the Patient Protection and Affordable Care Act, the provisions of
			 such Act specified in subsection (b) are repealed, and the provisions of law
			 amended or repealed by the provisions so specified are restored or revived as
			 if such specified provisions had not been enacted.
			(b)Provisions
			 specifiedThe provisions specified in this subsection are the
			 following provisions within the Patient Protection and Affordable Care
			 Act:
				(1)Section 2006 (relating to special
			 adjustment to FMAP determination for certain States recovering from a major
			 disaster).
				(2)Section 3201(g) (relating to grandfathering
			 supplemental benefits for current enrollees after implementation of competitive
			 bidding).
				(3)Section 10201(e)(1) (relating to DSH
			 allotment adjustment).
				(4)Section 10323 (relating to Medicare
			 coverage for individuals exposed to environmental health hazards).
				(5)Section 10324 (relating to protections for
			 frontier States).
				(6)Section 10502 (relating to infrastructure
			 to expand access to care).
				(7)Section 10905(c) (relating to exemption
			 from annual fee on health insurance for certain nonprofit entities).
				(8)Section 10905(d) (relating to certain
			 insurance exempted from fee).
				
